                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

KESHA T. WILLIAMS                          )
                                           )
       Plaintiff,                          )
                                           )
               v.                          )
                                           ) CIVIL ACTION NO. 1:20-cv-01397 (CMH/TCB)
STACEY A. KINCAID;                         )
                                           )      AMENDED COMPLAINT
       Serve:                              )
       Stacey A. Kincaid                   )      JURY TRIAL DEMAND
       Fairfax County Sheriff’s Office     )
       4110 Chain Bridge Road              )
       Fairfax, VA 22030                   )
                                           )
In her official capacity;                  )
                                           )
and                                        )
                                           )
LISHAN KASSA, MD,                          )
                                           )
       Serve:                              )
       Lishan Kassa, MD                    )
       4735 Valley Street                  )
       Alexandria, VA 22312                )
                                           )
In her individual and official capacity;   )
                                           )
and                                        )
                                           )
XIN WANG, NP,                              )
                                           )
       Serve:                              )
       Xin Wang, NP                        )
       25767 Tullow Place                  )
       Chantilly, VA 20152                 )
                                           )
In her individual and official capacity;   )
                                           )
and                                        )
                                           )
DEPUTY GARCIA,                             )
                                           )
       Serve:                                 )
       Deputy Garcia                          )
       Fairfax County Sheriff’s Office        )
       4110 Chain Bridge Road                 )
       Fairfax, VA 22030                      )
                                              )
In his individual and official capacity;      )
                                              )
       Defendants.                            )
                                              )

                                    AMENDED COMPLAINT

       Plaintiff Kesha T. Williams (“Ms. Williams,” or “Plaintiff”), by counsel, and for her

Amended Complaint against Fairfax County Sheriff Stacey A. Kincaid (“Kincaid”), Xin Wang,

NP (“NP Wang”), Lishan Kassa, MD (“Dr. Kassa”), Deputy Garcia (“Garcia,” collectively,

“Defendants”), states as follows:

                                 STATEMENT OF THE CASE

       1.      Ms. Williams’ suffered unconstitutional treatment while incarcerated at the

Fairfax County Adult Detention Center (“FCADC”) in 2018 and 2019. Ms. Williams, a

transgender woman, should have been housed according to her gender as legally recognized by

the State of Maryland and, even if her gender had not been legally recognized, she should have

been housed according to her self-identification as a woman.

       2.      Instead, Kincaid, by and through the staff she oversees and the policies she

promulgates, housed Ms. Williams in FCADC’s male housing. This decision is plainly

unconstitutional, but it also raises issues of disability discrimination as Ms. Williams suffers

from gender dysphoria, a disability suffered by many (but certainly not all) transgender people.

       3.      The decision to house Ms. Williams in male housing created the necessity to

provide reasonably accommodations for her gender dysphoria. Critically, the need to




                                                  2
accommodate Ms. Williams would likely not have been necessary if she had been placed in

female housing.

       4.      Once Defendants created the need for Ms. Williams’ accommodation through

their unconstitutional actions, they then failed to meet their statutory duties under the Americans

with Disabilities Act Amendments Act of 2008, 42 U.S.C. § 12101, et seq., and/or Section 504

of the Rehabilitation Act, 29 U.S.C. § 794a.

       5.      Ms. Williams simply sought humane conditions at FCADC; conditions that would

allow her to maintain her dignity. Defendants failed her.



                                     NATURE OF ACTION

       6.      This is an action under 42 U.S.C. § 1983 (“Section 1983”) stemming from the

treatment of Ms. Williams during her incarceration at the FCADC. Ms. Williams seeks relief due

to Defendants’ failure to provide medical treatment in violation of the Eighth Amendment to the

United States Constitution. Ms. Williams further seeks relief for Equal Protection violations

based on her sex under the Fourteenth Amendment.

       7.      This action states an additional claim under the Americans with Disabilities Act

Amendments Act of 2008, 42 U.S.C. § 12101, et seq., and/or Section 504 of the Rehabilitation

Act, 29 U.S.C. § 794a, for Defendants’ discrimination against Ms. Williams in violation of these

Acts based on her disability, as well as a claim arising from Defendants’ gross negligence in

violation of the common law of Virginia.




                                                 3
                                            PARTIES
       8.      Plaintiff Kesha T. Williams (“Ms. Williams,” or “Plaintiff”), at all times relevant

to this Complaint, was incarcerated by the Fairfax County Sheriff’s Office at the Fairfax County

Adult Detention Center in Fairfax County, Virginia.

       9.      Ms. Williams is a transgender woman, an individual whose gender identity

(female) is different from the gender (male) assigned to her at birth.

       10.     Ms. Williams has completed a legal name change to her current name and a legal

change in her gender markers in her resident state of Maryland. Her driver’s license bears the

designation of “female.” In all ways, the law recognizes Ms. Williams’ as a woman.

       11.     As an individual whose gender identity is female, Ms. Williams identifies as a

woman, expresses her gender identity as a woman, and lives full-time as a woman.

       12.     Ms. Williams suffers from gender dysphoria, which is “discomfort or distress that

is caused by a discrepancy between a person’s gender identity and that person’s sex assigned at

birth (and the associated gender role and/or primary and secondary sex characteristics.”1

       13.     Gender dysphoria can in large part be alleviated through treatment, including

hormone therapy.

       14.     Ms. Williams sought to continue her ongoing treatment for gender dysphoria

while in custody of FCADC. Ms. Williams’ treatment consisted primarily of a hormone therapy,

which she used to effectively manage and alleviate the gender dysphoria she experienced.

       15.     Ms. Williams also sought accommodations for her condition from FCADC after

being placed in male housing. These accommodations included access to female items such as



1
 This definition of gender dysphoria is provided by the World Professional Association for
Transgender Health (“WPATH”) Standards of Care, 7th version. For more information about
WPATH and WPATH Standards of Care, please see Paragraph 24, infra.
                                                 4
undergarments, searches conducted by female, rather than male, Sheriff’s deputies, and the

ability to shower privately.

        16.    Kincaid is the Sheriff of Fairfax County, and is the independent constitutional

officer responsible for the operation of FCADC pursuant to Virginia law.

        17.    Defendant Deputy Garcia (“Garcia”), at all times relevant to this Complaint, was,

working for the Fairfax County Sheriff’s Office, and was a person subject to suit under Section

1983.

        18.    At all times relevant to this Complaint, Garcia was in uniform and displaying his

badge of authority.

        19.    At all times relevant to this Complaint, Garcia was acting under color of state law.

        20.    Under Virginia law, Kincaid is responsible for establishing minimum

performance standards and management practices to govern the deputies for whom she is

responsible.

        21.    Defendants NP Wang and Dr. Kassa were, at all relevant times, medical

professionals who were employed or contracted by the Fairfax County Sheriff’s Office to

provide medical treatment to inmates at FCADC.

        22.    Defendants NP Wang and Dr. Kassa were the individuals primarily responsible

for Ms. William’s medical treatment and participated in the denial to her of adequate and

necessary medical treatment for gender dysphoria.

        23.    Kincaid, by and through the deputies and jail employees who work under her

authority, including Defendant Deputy Garcia, were, at all times relevant to this Complaint,

responsible for the implementation of the FCADC’s policies and procedures, as well as the

welfare of inmates, including Ms. Williams.



                                                5
                                  JURISDICTION AND VENUE

        24.     This Court has federal question jurisdiction over the subject matter of this

complaint pursuant to 28 U.S.C. § 1331, because this action asserts a deprivation of one or more

federal constitutional rights under Section 1983.

        25.     This Court has supplemental jurisdiction over Ms. Williams’ state law claims

against Defendants under 28 U.S.C. § 1367(a) because the facts of the federal and state claims

both occurred in this judicial district and form part of the same case or controversy.

        26.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the events

described in this action took place within this judicial district.



                                               FACTS

Standards of Care Applicable to Gender Dysphoria

        27.     The World Professional Association for Transgender Health (“WPATH”) is the

leading international organization focused on transgender health care. WPATH has more than

1,000 members throughout the world consisting of physicians, psychiatrists, psychologists, social

workers, surgeons, and other health professionals who specialize in the diagnosis and treatment

of gender dysphoria. WPATH’s Standards of Care (the “Standards of Care”) are the prevailing

standards of care used by mental health providers and medical professionals treating gender

dysphoria.

        28.     The Standards of Care require that a competent medical professional with

knowledge and expertise in gender dysphoria evaluate a patient for appropriate and necessary

treatment options.




                                                   6
        29.     Medical treatment options vary and are often medically necessary. An individual

with gender dysphoria may require feminization or masculinization of the body through hormone

therapy and/or surgery to alleviate and effectively treat the condition.

        30.     With effective treatment, individuals diagnosed with gender dysphoria are able to

perform all major life activities.



Ms. Williams’ Housing Classification

        31.     Ms. Williams was booked into FCADC on November 16, 2018.

        32.     On this date, a Fairfax County Sheriff’s Deputy provided Ms. Williams with the

standard prison uniform provided to all female inmates, including 3 bras and 3 sets of female

underwear.

        33.     Ms. Williams was initially searched by a female deputy and escorted to the female

side of the facility.

        34.     Later that same day, November 16, 2018, Ms. Williams underwent an initial

medical evaluation pursuant to FCADC policy.

        35.     During this evaluation, Ms. Williams informed the medical provider, NP Wang,

that she is transgender, that she lives full-time as a woman and identifies as a woman, that she

has been on hormone treatment for the past fifteen (15) years, and that her current hormone

medication regimen consists of a daily pill and a bi-weekly injection.

        36.     After learning Ms. Williams is transgender, NP Wang asked Ms. Williams

whether she had undergone bottom surgery or if she still had the genitalia with which she was

born.




                                                  7
       37.     Kincaid, as the individual responsible for policy and training at FCADC,

maintains a policy wherein transgender inmates are housed based on their genitalia.

       38.     Specifically, Fairfax County Sheriff’s Office Standard Operating Procedure 606

on “Transgender and Gender Non-Conforming Inmates” provides it is the policy of the Fairfax

County Sheriff’s Office that “[m]ale inmates shall be classified as such if they have male

genitals” and “[f]emale inmates shall be classified as such if they have female genitals.” SOP

606, Section II.E and Section II.F, respectively.

       39.     After hearing Ms. Williams’ answers, NP Wang changed Ms. Williams’ records

and labeled her as “male” for the purposes of housing classification.

       40.     Sheriff’s deputies at FCADC and NP Wang refer to Ms. Williams interchangeably

as “male” and “female,” as well as using both male and female pronouns, throughout her medical

and carceral records.

       41.     Sheriff’s deputies at FCADC proceeded to place Ms. Williams in male housing

based solely on the determination by NP Wang that Ms. Williams had male genitalia.

       42.     Sheriff’s deputies placed Ms. Williams in male housing without performing an

assessment to determine Ms. Williams’ vulnerability in the general jail population of the male

unit for the purpose of ensuring Ms. Williams’ safety and security.

       43.     As a result of this housing reclassification, FCADC policy required Ms. Williams

to return the female clothing she had been provided and replaced it with the same uniform worn

by “male” inmates.

       44.     Fairfax County Sheriff’s Office policy provides that transgender and gender non-

conforming inmates are to receive undergarments consistent with the gender of their housing

assignment. Specifically, the policy states:



                                                    8
                Transgender and gender non-conforming inmates shall be provided
                standard jail attire and privileges consistent with the gender of their
                housing assignment. Inmates under hormone therapy with
                secondary sexual characteristics, such as breasts, may be provided
                appropriate undergarments, such as a bra, when clinically indicated
                by appropriate medical staff.

SOP 606, Section IV.B.

        45.     After Ms. Williams was forced to return the bras she was initially issued, Ms.

Williams requested a bra from NP Wang as an accommodation. NP Wang instructed Ms.

Williams to purchase a bra from the commissary.



Cessation of Ms. Williams’ Ongoing Hormone Therapy Treatment Upon Incarceration

        46.     Ms. Williams brought the medication required for treatment of her gender

dysphoria with her on the date of her booking into FCADC.

        47.     Sheriff’s deputies at FCADC asked Ms. Williams to store her medication in her

locker along with other personal belongings prior to her incarceration.

        48.     Upon her initial medical evaluation, Ms. Williams informed NP Wang that she

had brought her medication with her and that it had been stored with her personal belongings at

the facility.

        49.     NP Wang did not permit Ms. Williams to retrieve the medication required for

treatment of her gender dysphoria in order to prevent a lapse in her hormone therapy treatment.

        50.     Fairfax County Sheriff’s Office policy provides that “[t]ransgender or gender non-

conforming inmates who were receiving hormone treatment and therapy at the time of their

incarceration shall be referred to an appropriate medical doctor for further evaluation.” SOP 606,

Section IV.C.




                                                  9
       51.     Ms. Williams completed a medical records release form on November 16, 2018

authorizing FCADC personnel to obtain information about Ms. Williams’ hormone treatment

from her personal medical provider.

       52.     NP Wang’s treatment notes indicate FCADC health care staff were to contact Ms.

Williams’ physician and follow up with Ms. Williams once her medical records were received.

       53.     NP Wang did not consult Ms. Williams’ medical records or physician prior to

stopping her hormone treatment.

       54.     Pursuant to WPATH’s Standards of Care, the consequences of abrupt withdrawal

of hormones when medically necessary include a high likelihood of negative outcomes such as

surgical self-treatment by autocastration, depressed mood, dysphoria, and/or suicidality.

       55.     On or about December 1, 2018, Ms. Williams requested a visit from a nurse,

known as a “sick call visit,” due to symptoms she was experiencing as a result of the sudden

cessation of her hormone therapy treatment.

       56.     The following day, a nurse responded to Ms. Williams’ request and advised her to

again fill out a medical records release form so that NP Wang could “start his meds,” despite Ms.

Williams having already completed such a release more than two (2) weeks prior.

       57.     During this medical visit, Ms. Williams requested she be permitted mental health

treatment and counseling.

       58.     NP Wang received Ms. Williams’ medical records from her regular medical

provider on or about December 4, 2018.

       59.     NP Wang initialed and dated each page of Ms. Williams’ medical records as she

reviewed them.




                                                10
       60.     Ms. Williams’ medical records provided that the hormone treatment she received

was required to treat her gender dysphoria, a long-term diagnosis for which she had been

regularly receiving treatment for years.

       61.     NP Wang initialed those pages indicating Ms. Williams’ diagnosis and her

treatment.

       62.     Despite NP Wang having abruptly ceased Ms. Williams treatment for gender

dysphoria upon her arrival at FCADC, NP Wang took no immediate action to obtain Ms.

Williams the daily medication she required.

       63.     NP Wang did not record having received Ms. Williams’ medical records in an

official log at FCADC until December 10, 2018 – six days after she received those records.

       64.     On or about December 10, 2018, NP Wang finally ordered Ms. Williams’

medically-necessary daily medication.

       65.     The nearly month-long period when Ms. Williams did not have the medication

she required adversely affected her ongoing treatment for gender dysphoria and caused her

significant mental and emotional distress.

       66.     On or about December 11, 2018, NP Wang initiated Ms. Williams’ hormone

therapy treatment, which consisted of an injection once every two weeks and a daily oral

hormone medication.



Request for Female Undergarments as Accommodation

       67.     As directed by NP Wang, Ms. Williams attempted to purchase a bra from the

commissary shortly into her incarceration.




                                               11
        68.     In accordance with FCADC’s unconstitutional policy, Ms. Williams’ request to

purchase a bra from the commissary was denied; Ms. Williams was informed the item was not

available to purchase by those housed on the male side of the facility.

        69.     On or about November 28, 2018, Ms. Williams made a written request to Kincaid,

by and through FCADC’s ADA Compliance Officer James Santmyers (“Santmyers”) seeking a

bra as a reasonable accommodation.

        70.     On or about November 30, 2018, Ms. Williams saw NP Wang to determine if a

medical need existed for the provision of a bra to Ms. Williams.

        71.     On or about December 10, 2018, NP Wang granted Ms. Williams medical

authorization to receive a bra as an accommodation for her condition.

        72.     The bra provided to Ms. Williams by FCADC did not fit Ms. Williams and Ms.

Williams was unable to wear it.

        73.     Sheriff’s deputies at FCADC told Ms. Williams the bra she had been provided

was the largest size available at the facility.

        74.     On information and belief, individuals in female housing at the facility were

provided bras of an appropriate size as needed.

        75.     FCADC did not provide Ms. Williams with a bra that fit throughout the duration

of her incarceration where she remained housed with the male general population.

        76.     Without the bra she required, Ms. Williams suffered back pain and

embarrassment, as well as emotional distress related to gender dysphoria.

        77.     On February 27, 2019, Ms. Williams requested to speak to Santmyers to request

the provision of women’s underwear.




                                                  12
       78.     Santmyers referred this request to Medical. NP Wang saw Ms. Williams on

March 3, 2019 to determine whether to authorize Ms. Williams to wear women’s underwear in

lieu of the men’s boxer shorts she had been provided.

       79.     On March 4, 2019, Dr. Kassa reviewed NP Wang’s notes and determined that,

despite Ms. Williams’ history of gender dysphoria, her request for women’s underwear should be

denied because there was “no indication for ordering women panties.”

       80.     Dr. Kassa and NP Wang denied Ms. Williams’ request for women’s underwear to

accommodate gender dysphoria, finding without explanation that the accommodation was not

medically necessary.


Lack of Private Showers, Intentional Misgendering, and Performance of Cross-Gender
Searches at FCADC

       81.     Throughout her incarceration at FCADC, Ms. Williams experienced harassment

by Sheriff’s deputies based on her sex, sex-based stereotypes, and/or her gender identity.

       82.     Sheriff’s deputies at the facility primarily referred to Ms. Williams as “mister,”

“sir,” “he,” or “gentleman,” despite her repeated requests to be referred to as “ma’am,” “her,” or

by her legal name.

       83.     Upon information and belief, use of such terms to harass transgender inmates is

widely practiced at the facility despite being contrary to FCADC policy.

       84.     Fairfax County Sheriff’s Office policy provides that inmates “shall be called by

their last names without reference to gender specific identifies such as Mr. Mrs. Miss, Ma’am,

Sir or other gender specific terms used in addressing a person.” SOP 606, Section IV.A.

       85.     Ms. Williams found herself subjected to harassment by male inmates that caused

her to fear for her safety throughout her duration of her incarceration spent in male housing.



                                                13
          86.   FCADC policy related to transgender and gender non-conforming inmates did not

permit Ms. Williams the option of showering privately despite her discomfort with showering in

the presence of others while incarcerated in male housing.

          87.   Deputies at FCADC repeatedly subjected Ms. Williams to cross-gender searches

despite her polite requests to be searched by a female deputy.

          88.   On at least one occasion, a Sheriff’s deputy at FCADC threatened to place Ms.

Williams in solitary confinement if she did not submit to a search of her person by a male

deputy.

          89.   Fairfax County Sheriff’s Office Standard Operating Procedure 606 provides that,

the following criteria be followed “if there is uncertainty by a deputy as to a classified inmate’s

gender:”

                “If the inmate is housed with the female population, the inmate shall
                be searched by female staff only;” and

                “If the inmate is housed with the male population, the inmate shall
                be searched by male staff only.”

SOP 606, Section IV.D.

          90.   In January 2019, during a “shakedown” search of Ms. Williams’ housing unit,

Ms. Williams requested that a female, rather than a male, deputy search her person. A female

deputy was present during this search, but Ms. Williams’ request was not honored.

          91.   Garcia, a male deputy, searched Ms. Williams and stated, “Sir, you are a male and

I need to search you,” before proceeding to pat Ms. Williams down in a highly aggressive

manner.

          92.   Garcia knew Ms. Williams to be a transgender woman and knowingly conducted

an unconstitutional cross-gender search of her person.



                                                 14
       93.      Garcia’s search of Ms. Williams resulted in physical injury to Ms. Williams,

including bruising to Ms. Williams’ right breast. This injury caused Ms. Williams pain for

several days.

       94.      After completing his search of Ms. Williams’ person, Garcia stepped to the side

of the room and gestured toward Ms. Williams while interacting with other deputies. Garcia

mocked Ms. Williams and made light of his actions in searching her person.



Barriers to Ms. Williams’ Entry to the Inmate Workforce Program

       95.      Ms. Williams received medical clearance to enter FCADC’s Workforce Program

on or about November 30, 2018.

       96.      In December 2018, Ms. Williams made her first request to FCADC for

consideration in the Workforce Program.

       97.      After her first request went unanswered, Ms. Williams contacted Santmyers to

discuss how she should seek entry into the Workforce Program.

       98.      In January 2019, Ms. Williams made at least one additional written request to be

considered for the Workforce Program.

       99.      Ms. Williams again contacted Santmyers after her second written request went

unanswered.

       100.     Ms. Williams witnessed inmates who had been incarcerated for a shorter time

than herself be granted entry into the Workforce Program in as little as two weeks, and believed

her requests were being ignored based on her being transgender.

       101.     On February 11, 2019, Ms. Williams made an additional written request to be

considered for the Workface Program and directed it to Lt. Gouldsby pursuant to Santmyers’



                                                15
direction. On this request, Ms. Williams noted that she had requested consideration on multiple

prior occasions and believed she was being discriminated against and excluded from the Program

because she was transgender.

       102.     Fairfax County Sheriff’s Office policy provides that transgender or gender non-

conforming inmates “shall be provided an opportunity to participate in services, programs, and

all other privileges routinely provided to all inmates housed in the Fairfax County Adult

Detention Center.” SOP 606, Section II.B.

       103.     On February 29, 2019, FCADC responded for the first time to Ms. Williams’

requests to be considered for the Workforce Program.

       104.     The response to Ms. Williams’ complaint and request for consideration included a

denial of FCADC having ever received prior written requests from Ms. Williams to enter the

Program. FCADC instructed Ms. Williams to make additional written requests for consideration

and direct them to two different deputies at the facility.

       105.     On March 5, 2019, Ms. Williams submitted two additional requests to be

considered to the Workforce Program as directed.

       106.     In late March 2019, FCADC finally acknowledged and reviewed Ms. Williams’

requests and granted her permission to participate in the Workforce Program.



Lapse in Hormone Therapy Treatment Provided During Incarceration

       107.     Upon her acceptance and entry into the Workforce Program, Ms. Williams’ oral

medications were to be released by FCADC upon Ms. Williams’ agreement they be self-

administered.




                                                 16
          108.   After Ms. Williams agreed to self-administer her medications, FCADC delayed in

releasing her medications.

          109.   As a result, Ms. Williams missed several days of her oral hormone medication

before it was provided by FCADC.

          110.   Ms. Williams’ bi-weekly hormone injections continued to be administered by

FCADC under the supervision of NP Wang.

          111.   NP Wang failed to provide Ms. Williams the hormone injection she was

scheduled to receive on April 22, 2019.

          112.   NP Wang failed to provide Ms. Williams the subsequent hormone injection she

was scheduled to receive on May 6, 2019.

          113.   On May 9, 2019, Ms. Williams submitted a written complaint to FCADC noting

she had not been receiving her required and approved treatment.

          114.   On May 20, 2019, Ms. Williams was released from FCADC custody.



                                            COUNT I
                 Civil Rights Violation of 42 U.S.C. § 1983: Eighth Amendment
                                     Deliberate Indifference

                                 Against Defendant Xin Wang, NP

          115.   The allegations in the foregoing paragraphs are incorporated as if realleged

herein.

          116.   Defendant NP Wang knew of Ms. Williams’ history of the serious medical

condition of gender dysphoria and knew, without necessary treatment, this condition would

cause Ms. Williams serious symptoms, including mental distress.




                                                 17
       117.    NP Wang failed to conduct an individualized assessment of the care Ms. Williams

required for gender dysphoria upon learning of her condition early in her incarceration at

FCADC.

       118.    NP Wang knowingly and intentionally stopped Ms. Williams’ ongoing hormone

therapy treatment despite knowing the serious risk to Ms. Williams health that abruptly stopping

such treatment would pose.

       119.    NP Wang knowingly and intentionally interrupted the hormone therapy treatment

eventually provided to Ms. Williams during her incarceration despite knowing she required

consistent treatment to prevent serious adverse health effects.

       120.    NP Wang knew about and ignored an excessive risk to Ms. Williams’ health that

resulted from failing to provide her medically necessary treatment in a timely and uninterrupted

manner.

       121.    At all times relevant to this Complaint, NP Wang remained deliberately

indifferent to Ms. Williams’ medical need to be adequately treated for gender dysphoria,

including continuation of her ongoing hormone therapy treatment as well as regular and

consistent provision of hormone therapy throughout her incarceration as required to alleviate Ms.

Williams’ serious medical symptoms.

       122.    NP Wang’s denial of necessary medical treatment for gender dysphoria caused

irreparable harm and unnecessary suffering to Ms. Williams, including severe anxiety and

distress resulting in emotional and psychological harm.

       123.    NP Wang’s failure to provide necessary medical treatment to Ms. Williams

violated the Eighth Amendment to the United States Constitution. As a direct result of

Defendant’s actions, Ms. Williams suffered damages including, without limitation, pain and



                                                18
suffering; emotional, psychological, and physical distress; violation of dignity; and other

pecuniary losses not yet ascertained.

          124.   NP Wang, by engaging in the aforementioned acts and/or omissions and/or in

ratifying such acts or omissions, engaged in willful, malicious, intentional, and/or oppressive

conduct, and/or acted with willful and conscious disregard of the rights, welfare, and safety of

Ms. Williams, thereby justifying the award of punitive damages in an amount to be determined at

trial.


                                          COUNT II
            Equal Protection Violation of 42 U.S.C. § 1983: Fourteenth Amendment
                                 Discrimination Based on Sex

                            Against Sheriff Kincaid and Deputy Garcia

          125.   The allegations in the foregoing paragraphs are incorporated as if realleged

herein.

          126.   Under the Equal Protection Clause of the Fourteenth Amendment, discrimination

based on sex is presumptively unconstitutional and subject to heightened scrutiny.

          127.   Sheriff’s deputies employed at FCADC discriminated against Ms. Williams based

on her sex by failing to process, search, and house Ms. Williams based on her gender identity,

but rather searching and housing Ms. Williams in accordance with her biological sex.

          128.   Kincaid instituted the policy by which her subordinates made the determination to

process, search and house, Ms. Williams based on her biological sex rather than her gender

identity.

          129.   Kincaid bore responsibility for managing the application of the policy at FCADC

by herself and the deputies under her command.




                                                 19
       130.    FCADC’s blanket policy of classifying inmates based on their birth-assigned sex

for purposes of housing is contrary to federal regulations propounded pursuant to the Prison

Rape Elimination Act (“PREA”).

       131.    Federal regulations pertaining to the PREA provide that in “deciding whether to

assign a transgender or intersex inmate to a facility for male or female inmates, and in making

other housing and programming assignments, the agency shall consider on a case-by-case basis

whether placement would ensure the inmate’s health and safety, and whether the placement

would present management or security problems.” 28 C.F.R. § 115.42(c).

       132.    Kincaid discriminated against Ms. Williams on the basis of sex by placing her in

male housing at FCADC based solely on her genitalia and without concern for her health and

safety among the general population in male housing.

       133.    FCADC’s policy of treating transgender individuals as the sex of their housing

assignment for the purpose of triggering cross-gender search protections is contrary to federal

PREA regulations.

       134.    PREA regulations provide that cross-gender pat-down search should not occur

unless there is an emergency. 28 C.F.R. § 115.15(a).

       135.    Fairfax County Sheriff’s Office, through Kincaid, does not describe any policy or

procedure for searches of transgender and/or gender non-conforming inmates in the event they

do not feel safe being searched by an individual of a particular gender.

       136.    PREA regulations require effective training of deputies to conduct professional

and respectful searches of transgender persons. 28 C.F.R. § 115.15(f).




                                                20
       137.      Kincaid discriminated against Ms. Williams on the basis of sex by subjecting her

to cross-gender searches despite her stated discomfort with pat-down searches conducted by

male deputies.

       138.      Garcia discriminated against Ms. Williams on the basis of sex by subjecting her to

a cross-gender search of her person despite his knowledge that Ms. Williams is a woman. Ms.

Williams expressed to Garcia, a male deputy, her discomfort with being subjected to a pat-down

search performed by a male deputy.

       139.      Fairfax County Sheriff’s Office, through Kincaid, does not describe any policy or

procedure that permits transgender individuals to shower privately.

       140.      PREA regulations require transgender persons be permitted to shower privately.

28 C.F.R. § 115.42(f).

       141.      Kincaid discriminated against Ms. Williams based on sex by requiring she shower

in the male shower facility based solely on her housing assignment and without consideration for

her health and safety.

       142.      Kincaid knew or should have known that FCADC’s current policy created a

pervasive and unreasonable risk of constitutional injury to individuals who identified themselves

as a gender other than their birth-assigned sex, such as Ms. Williams.

       143.      If not for the policy enacted by Kincaid and followed by her subordinates at

FCADC, the constitutional injury suffered by Ms. Williams would not have occurred.

       144.      The Fairfax County Sheriff’s Office does not require inmates who are not

transgender or gender non-conforming to be subject to cross-gender searches during their

incarceration.




                                                 21
        145.       Sheriff’s deputies subjected Ms. Williams to discrimination based on her gender

identity by purposefully misgendering her and delaying her participation in a beneficial

workforce program at the facility.

        146.       These actions by the deputies violated FCADC policy requiring inmates be

referred to only by their last name, as well as policy requiring that transgender inmates be

provided the same opportunity to participate in services and programs afforded to other inmates

at the facility.

        147.       Kincaid either knew or should have known that such treatment of transgender

and/or gender non-conforming inmates, contrary to FCADC’s policy, had become pervasive at

the facility based on the frequency and obviousness of the violations.

        148.       Inmates at the facility who were not transgender were permitted to enter the

Workforce Program as early as two weeks into their incarceration.

        149.       Sheriff’s deputies at FCADC ignored Ms. Williams’ initial requests to enter the

program, resulting in her denial of the benefit for several months.

        150.       Sheriff’s deputies at FCADC engaged in this behavior because Ms. Williams is

transgender, because she is attempting to transition genders, and/or because of the

discriminatory, sex-based belief that people who are assigned the male sex at birth should

display only stereotypically male characteristics, behaviors, or dress.

        151.       Defendants discriminated against Ms. Williams because of sex, sex stereotyping

and/or gender identity and deprived Ms. Williams of her right to equal protection of the laws

guaranteed by the Fourteenth Amendment of the United States Constitution.




                                                   22
          152.   Defendants’ actions were not substantially related to any important government

interest, nor were they even rationally related to any legitimate government or penological

interest.

          153.   As a direct result of Defendants’ actions, Ms. Williams has suffered damages

including, without limitation, pain and suffering; emotional, psychological, and physical distress;

violation of dignity; and other pecuniary losses not yet ascertained.

          154.   Defendants, by engaging in the aforementioned acts and/or omissions and/or in

ratifying such acts or omissions, engaged in willful, malicious, intentional, and/or oppressive

conduct, and/or acted with willful and conscious disregard of the rights, welfare, and safety of

Ms. Williams, thereby justifying the award of punitive damages in an amount to be determined at

trial.

                                           COUNT III
                                    Failure to Accommodate
            Americans with Disabilities Act Amendments Act, 42 U.S.C. § 12101 et seq.
                     Section 504 of the Rehabilitation Act, 29 U.S.C. §794a

                      Against Kincaid, Xin Wang, NP, and Lishan Kassa, MD

          155.   The allegations in the foregoing paragraphs are incorporated as if realleged

herein.

          156.   Ms. Williams suffers from a disability within the meaning and scope of 42 U.S.C.

§ 12102. Accordingly, Ms. Williams is a member of the class of persons protected by the

ADAAA and Section 504 of the Rehabilitation Act, which makes it unlawful for a public entity

and entities receiving federal funds to discriminate against an individual with a disability, or to

deny the benefits of the services, programs, or activities of a public entity or entity receiving

federal funds to a person with a disability.




                                                 23
       157.    Ms. Williams is a qualified individual with a disability under Title II of the ADA,

as the definition provided in the ADAAA encompasses individuals who rely on mitigating

measures to ameliorate the effects of an impairment.

       158.    Ms. Williams’ disability substantially limits major life activities in the absence of

hormone therapy and accommodations which permit her to live and present as a woman.

       159.    With treatment, Ms. Williams can perform all major life activities.

       160.    Defendants knowingly and intentionally failed to provide Ms. Williams with the

necessary medication, aids, or services she requested, subjected her to discrimination, and/or

maintained policies and procedures that had a disparate impact on Ms. Williams because of her

disability and resulting in Ms. Williams being denied the same benefits and services available to

inmates who do not have gender dysphoria.

       161.    The accommodations requested by Ms. Williams included access to female

undergarments, permission to be searched by female, rather than male, deputies, and access to a

private shower.

       162.    These accommodations were required as a result of FCADC’s unconstitutional

policy that required she be housed among the male population.

       163.    In the event, arguendo, FCADC’s policy of housing individuals based on their

genitalia is found to be constitutional, Defendants bear responsibility for failing to provide the

accommodations Ms. Williams required on account of her condition that arose as a result of her

placement in male housing.

       164.    Defendants denied Ms. Williams these accommodations, necessary to ensure her

health, safety, and welfare while incarcerated at FCADC.




                                                 24
          165.   Defendants’ acts and omissions violated the ADA and Section 504, which

prohibit discrimination on the basis of physical and mental disability and protect persons such as

Ms. Williams from the type of injuries and damages set forth herein.

          166.   As a direct and legal result of Defendants’ actions and omissions, Ms. Williams

has suffered and continues to suffer damages including, without limitation, pain and suffering;

emotional, psychological, and physical distress; and other pecuniary losses not yet ascertained.


                                        COUNT IV
                                 Common Law Gross Negligence

                                      Against All Defendants

          167.   The allegations in the foregoing paragraphs are incorporated as if realleged

herein.

          168.   Defendants failed to comply with professional standards in the treatment, care,

and supervision of Ms. Williams during her incarceration at FCADC. Defendants’ failures

include but are not limited to: failing to provide timely and necessary medical treatment;

punishing Ms. Williams for behaviors and actions reflecting her medical diagnosis; denying her

access to programs and activities; and failing to house Ms. Williams safely.

          169.   Kincaid failed to appropriately supervise, review, and ensure the provision of

adequate care and treatment to Ms. Williams by custody and medical staff, and failed to enact

appropriate standards and procedures that would have prevented the harm she has experienced.

          170.   Defendants acted negligently and improperly, breached their respective duties to

Ms. Williams, and as a direct and proximate result, Ms. Williams suffered injuries and damages

as alleged herein.




                                                 25
       171.    The negligent conduct of Defendants was committed within the course and scope

of their employment.

       172.    The aforementioned acts of individual Defendants were conducted with conscious

disregard for the safety of Ms. Williams and others, and were therefore malicious, wanton, and

oppressive. As a result, Defendants’ actions justify an award of punitive damages to punish the

wrongful conduct alleged herein and to deter such conduct in the future.



                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff KESHA T. WILLIAMS requests that this Court enter judgment

in her favor, and against Defendant Xin Wang, NP as to Count I, Defendants Stacey A. Kincaid

and Deputy Garcia as to Count II, Defendants Stacey A. Kincaid, Xin Wang, NP, and Lishan

Kassa, MD as to Count III, and all Defendants as to Count IV, and provide:

       (a) For injunctive and declaratory relief, including but not limited to ordering Defendants

           to provide inmates with gender dysphoria with adequate and necessary medical care;

           and declaring unconstitutional and violative of federal law Defendants’ practices in

           denying Ms. Williams and other similarly situated inmates with adequate and

           necessary medical treatment; and in addition

       (b) For injunctive and declaratory relief, including but not limited to ordering Defendants

           to conduct individualized housing assessments for transgender inmates, enact policy

           that permits transgender inmates to request a search be conducted by an individual of

           a certain sex, enact policy that requires Fairfax County Sheriff’s deputies adhere to

           transgender inmates stated request to be searched by an individual of their own sex,

           permit transgender individuals access to private showers as well as access to clothing



                                                26
            and hygiene items consistent with their gender identity; and declaring

            unconstitutional and violative of federal law Defendants’ practices of housing; and in

            addition

         (c) For compensatory, general and special damages, in an amount to be determined at

            trial; and in addition

         (d) For punitive damages as to each of Ms. Williams’ respective Counts against

            individual Defendants in an amount to be determined at trial; and in addition

         (e) For attorneys’ fees, costs, and expenses incurred by Ms. Williams in this action

            pursuant to statute; and in addition

         (f) Award any further relief this Court deems just and appropriate under the

            circumstances.



                                         JURY DEMAND

            PLAINTIFF KESHA T. WILLIAMS DEMANDS A TRIAL BY JURY.

Pursuant to Fed. R. Civ. P. 38(b), Plaintiff Kesha T. Williams demands a trial by jury.


Dated:          February 12, 2021                       Respectfully,


                                                                       /s/
                                                        Joshua Erlich, VA Bar No. 81298
                                                        Davia Craumer, VA Bar No. 87426
                                                        Katherine L. Herrmann, VA Bar No. 83203
                                                        THE ERLICH LAW OFFICE, PLLC
                                                        2111 Wilson Blvd., Ste. 700
                                                        Arlington, VA 22201
                                                        Tel: (703) 791-9087
                                                        Fax: (703) 722-8114
                                                        Email: jerlich@erlichlawoffice.com
                                                               dcraumer@erlichlawoffice.com
                                                               kherrmann@erlichlawoffice.com

                                                   27
                               CERTIFICATE OF SERVICE

        I hereby certify that on February 12, 2021, a true copy of the foregoing was filed
electronically with the Clerk of the Court and served electronically using the CM/ECF upon:

       Alexander Fracuzenko (VSB No. 36510)
       Cook Craig & Francuzenko, PLLC
       3050 Chain Bridge Road, Suite 200
       Fairfax, VA 22030
       Phone: (703) 865-7480
       Fax: (703) 434-3510
       alex@cookcraig.com

       Counsel for Defendant Stacey A. Kincaid



                                                   /s/
                                            Joshua Erlich, VA Bar No. 81298
                                            Davia Craumer, VA Bar No. 87426
                                            Katherine Herrmann, VA Bar No. 83203
                                            The Erlich Law Office, PLLC
                                            2111 Wilson Blvd.
                                            Suite 700
                                            Arlington, VA 22201
                                            Tel: (703) 791-9087
                                            Fax: (703) 722-8114
                                            Email: jerlich@erlichlawoffice.com
                                                   dcraumer@erlichlawoffice.com
                                                   kherrmann@erlichlawoffice.com


                                            Counsel for Plaintiff Kesha T. Williams




                                              28
